DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Continuation Data
3.	This application claims priority to PCT/EP2018/057987, filed March 28, 2018.
Information Disclosure Statement

4.	The Information Disclosure Statement filed on 03/03/2004 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
5.	Claim 23 is objected to because of the following informalities:
Re claim 1, line 2: replace, “the forgery-proof marking” with --a forgery-proof marking--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim. Specifically, claim 22 includes the limitations “preferably an 
Allowable Subject Matter
7.	Claims 1-27 are allowable over prior art. Claim 22 is rejected above under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language and claim 23 is objected to for a minor informality, however if overcome, all claims would be in condition for allowance.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of method for authenticating a forgery-proof object, a method of producing a forgery-proof object, and a device for marking an object for producing the forgery-proof object, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-14 and 16-27 of the present claimed invention. Specifically, prior art fails to teach the claimed method for authenticating a forgery-proof object, wherein the object is marked with a code and additionally with a marking spaced apart from the code, characterized in that the method encompasses the following steps determining a random position of the marking relative to a code position predetermined on the object; affixing the code and affixing the marking at the random position; storing position data of the random position in a database; joint detecting of the position of the marking affixed to the object and of the code position by a detection system and providing of image data or determination of the position data by the detection system and providing of the position data so determined; sending of the provided image data or the determined position data to the database by the detection system; determining of the position data from the image data 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Wu et al (2002/0042884), Onischuk (2018/0350180), Pintsov et al (6,532,452), Kite et al (2008/0173714), Cordery (6,085,182), Shi et al (2019/0347294), Rao et al (2016/0074865), Kurian et al (10,122,889), Renard et al (2018/0307814), and Zoni et al (2013/0056148).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 26, 2021